United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE NAVY,
PUGET SOUND NAVAL SHIPYARD,
Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1309
Issued: November 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 29, 2012 appellant filed a timely appeal of a December 1, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he had
abandoned his request for an oral hearing. OWCP issued its last merit decision on July 13, 2011.
As more than 180 days elapsed from that merit decision to the filing of this appeal, the Board
lacks jurisdiction to review the merits of appellant’s claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
This issue is whether OWCP properly determined that appellant abandoned his request
for an oral hearing.
On appeal, appellant contends that an unforeseen urgent matter required his attention out
of state and he was unable to attend the hearing.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 18, 2005 appellant, then a 35-year-old electrician, filed an occupational disease
claim alleging a wrist condition due to his work using sawsalls and retracting cable cutters. On
June 9, 2005 OWCP accepted appellant’s claim for bilateral wrist strains. It later approved
appellant’s claim for a lesion of the ulnar nerve. On May 12, 2006 appellant underwent a right
ulnar nerve decompression with medial epicondylectomy. OWCP paid appellant wage-loss
compensation and medical benefits. The employing establishment separated appellant from its
rolls effective November 16, 2006 due to his inability to perform assigned duties for medical
reasons.
By decision dated July 13, 2011, OWCP suspended appellant’s compensation as it found
that he had refused to participate in vocational rehabilitation in good faith.
On July 26, 2011 appellant requested an oral hearing before an OWCP hearing
representative. By letter dated October 6, 2011, to appellant’s address of record, the Branch of
Hearings and Review informed appellant that an oral hearing had been scheduled for his case on
November 9, 2011 at 12:30 p.m. in Seattle, Washington. Appellant did not attend.
By decision dated December 1, 2011, OWCP’s hearing representative found that
appellant failed to appear at the November 9, 2011 hearing. She further noted that there was no
evidence of record that he contacted OWCP either prior to or subsequent to the scheduled
hearing to explain his failure to appear. Accordingly, the hearing representative found that
appellant abandoned his request for a hearing.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.2 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.3 OWCP has the burden of proving that
it mailed to appellant and his representative a notice of a scheduled hearing.4

2

20 C.F.R. § 10.616(a).

3

Id. at 10.617(b). OWCP’s regulations also provide that notice of a hearing should be mailed to the claimant and
the claimant’s authorized representative at least 30 days prior to the scheduled hearing. Id.
4

See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991); see also K.D., Docket No. 11-77 (issued
August 18, 2011).

2

The authority governing abandonment of hearings rests with OWCP’s regulations, which
provides in pertinent part at section 10.622(f):5
“A claimant who fails to appear at a scheduled hearing may request in writing
within 10 days after the date set for the hearing that another hearing be scheduled.
Where good cause for failure to appear is shown, another hearing will be
scheduled and conducted by teleconference. The failure of the claimant to request
another hearing within 10 days, or the failure of the claimant to appear at the
second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing….”
ANALYSIS
The record establishes that on October 6, 2011, in response to appellant’s request for an
oral hearing, the Branch of Hearings and Review mailed an appropriate notice of the scheduled
hearing to appellant’s address of record. The Board notes that the notice was sent to his address
of record more than 30 days before the scheduled hearing date of November 9, 2011, and there is
no contention that he did not receive it.6 The issue is thus, whether OWCP properly found that
appellant had abandoned the hearing.
The record establishes that appellant failed to appear for the hearing scheduled for
November 9, 2011 or request a postponement prior to that date. The record establishes that he
failed to contact OWCP within 10 days after the scheduled hearing to explain his failure to
appear. Although appellant argues on appeal that he could not attend the hearing as an urgent
matter required his attention out of state, he did not make this argument in a timely fashion to
OWCP either before or after the scheduled hearing. As appellant failed to appear for the oral
hearing and did not establish good cause for his absence, the hearing representative properly
found that appellant abandoned his request for an oral hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned his request for
an oral hearing.

5

20 C.F.R. § 10.622(f); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of
the Written Record, Chapter 2.16016(g) (October 2011).
6

It is presumed, in the absence of evidence to the contrary, that a notice mailed to an individual in the ordinary
course of business was received by that individual. This presumption arises when it appears from the record that the
notice was properly addressed and duly mailed. This is called the “mailbox rule.” Michele Lagana, 52 ECAB 187
(2000); Levi Drew, Jr., 52 ECAB 442 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 1, 2011 is affirmed.
Issued: November 26, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

